315 F.2d 381
Application of Gene O. SINEX.
Patent Appeal No. 6834.
United States Court of Customs and Patent Appeals.
March 20, 1963.

Appeal from Patent Office, Serial No. 643,472.
Wm. Griffith Edwards, McGrew & Edwards, Denver, Colo., Jesse Bowyer, Washington, D. C., for appellant.
Clarence W. Moore, Washington, D. C. (Lutrelle F. Parker, Washington, D. C., of counsel), for the Commissioner of Patents.
Before WORLEY, Chief Judge, RICH and SMITH, Associate Judges, and Associate Judge JOSEPH R. JACKSON, Retired, and Judge WILLIAM H. KIRKPATRICK.*
PER CURIAM.


1
Appellant's Petition for Rehearing of January 4, 1963 is hereby granted only to the extent of changing language in the opinion of November 14, 1962, 309 F.2d 488, as follows:


2
1. Delete old footnote 5.


3
2. Substitute a new footnote 5 after "vapors" in line 1 of page 11, the new footnote to read as follows:


4
Ethyl alcohol and water form an azeotropic or constant boiling point mixture. Pure ethyl alcohol boils at 78.4°C while the azeotropic mixture of 95.5% alcohol by weight and 4.5% water by weight boils at 78.1°C. Thus, the Harris patent, in referring to "alcohol vapors", technically must mean vapors of the azeotropic mixture containing 95.5% alcohol by weight. See Lange's Handbook of Chemistry, 9th Ed., 1956.



Notes:


*
 United States Senior District Judge for the Eastern District of Pennsylvania, designated to participatein place of Judge MARTIN, pursuant to provisions of Section 294(d), Title 28, United States Code.